                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    UNITED STATES OF AMERICA,                                Case No. 2:11-CR-212 JCM (CWH)
                 8                                             Plaintiff(s),                     ORDER
                 9              v.
               10     ARMANDO CERVANTES,
               11                                            Defendant(s).
               12
               13               Presently before the court is Armando Cervantes’s (“defendant”) petition for writ of habeas
               14     corpus ad prosequendum. (ECF No. 117).
               15               Also before the court is the United States of America’s (“the government”) motion to strike
               16     defendant’s petition. (ECF No. 118). Defendant has not responded, and the time to do so has
               17     passed.
               18               Local Rule IA 11-6(a) provides as follows:
               19
                                       A party who has appeared by attorney cannot while so represented
               20                      appear or act in the case. This means that once an attorney makes an
                                       appearance on behalf of a party, that party may not personally file a
               21                      document with the court; all filings must thereafter be made by the
                                       attorney.
               22
                      LRD IA 11-6(a).
               23
                                Defendant is currently represented by assistant federal public defender Andrew Wong.
               24
                      Thus, defendant is precluded from appearing or acting in this case pro se. Id.; see also United
               25
                      States v. Bergman, 813 F.2d 1027, 1030 (9th Cir. 1987) (“A criminal defendant does not have an
               26
                      absolute right to both self-representation and the assistance of counsel.” (citing United States v.
               27
               28

James C. Mahan
U.S. District Judge
                1     Halbert, 640 F.2d 1000, 1009 (9th Cir. 1981)). Any and all filings on defendant’s behalf must be
                2     made by Mr. Wong. Id.
                3            Because the instant petition was filed by defendant personally, rather than by Mr. Wong,
                4     it is a fugitive document. The court grants the government’s motion to strike.
                5            Accordingly,
                6            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the government’s motion
                7     to strike defendant’s petition (ECF No. 118) be, and the same hereby is, GRANTED.
                8            IT IS FURTHER ORDERED that defendant’s petition for writ of habeas corpus ad
                9     prosequendum (ECF No. 117) be, and the same hereby is, STRICKEN.
              10             DATED January 24, 2020.
              11                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -2-
